Citation Nr: 1045166	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  05-35 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from December 1970 through June 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
This case was previously before the Board in November 2008 and 
August 2009 at which times the issue addressed above was remanded 
for more development.  The Board is satisfied that there has been 
substantial compliance with the remand directives with regard to 
the issues discussed in the decision below and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for erectile 
dysfunction was also before the Board in November 2008 and August 
2009.  However, by rating decision dated in June 2010 the RO 
granted service connection for erectile dysfunction.  As such, 
this issue is no longer before the Board.  

The Veteran indicated on an October 2005 VA Form 9 that he wished 
to testify at a Board videoconference hearing.  A Board 
videoconference hearing was scheduled for April 2007 and notice 
was sent to the Veteran in February 2007.  However, it appears 
that the February 2007 notice letter was returned with a 
forwarding address and a notation that a forwarding order had 
expired.  The RO did not forward the letter to the forwarding 
address and the Veteran did not appear for the April 2007 
scheduled hearing.  In October 2008 correspondence the Veteran 
was asked to clarify whether he wanted to attend a Board hearing.  
This letter indicated that if the Veteran did not respond the 
Board would assume that he no longer desired a hearing and 
proceed accordingly.  The Veteran did not respond.  Therefore, 
the Board hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2010).


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.  

2.  The Veteran has not been diagnosed with PTSD based on a 
verified in-service stressor.



CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's assertion that he 
currently suffers from PTSD and that his PTSD is related to his 
service with the United States Marine Corps from December 1970 
through June 1973.

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Disability which is proximately due 
to or the result of a service-connected disease or injury shall 
also be service-connected.  38 C.F.R. § 3.310.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  

In addition, certain chronic diseases, including psychoses, may 
be presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders 
diagnosed more than one year after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2002) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 
1994) (DSM-IV)).

Factual Background

The Veteran's service treatment records are negative for a 
psychiatric disorder.  Specifically, his December 1970 enlistment 
examination and his May 1973 separation examination show a normal 
psychiatric system.  Furthermore, in a December 1970 Report of 
Medical History, the Veteran denied "frequent trouble 
sleeping," "frequent or terrifying nightmares," "depression or 
excessive worry," and "nervous trouble of any sort."  

In February 1991, approximately 18 years after his discharge from 
service, the Veteran submitted a claim for service connection for 
PTSD.  The RO denied this initial claim in a September 1991 
rating decision, finding that there was evidence of a diagnosis 
of PTSD and no indication that the Veteran served in combat.  The 
Veteran submitted his original claim for service connection for 
depression in June 2002.  He was afforded a VA psychiatric 
examination in March 2003 and was diagnosed with major depressive 
disorder.  The RO denied this initial claim in a May 2003 rating 
decision, finding that while there was a diagnosis of major 
depressive disorder there was no indication of a nexus between 
depression and the Veteran's military service.  Although the RO 
provided notice of these denials, the Veteran did not initiate 
appeals.  Therefore, the RO's decisions of September 1991 and May 
2003 are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.  

In September 2003 the Veteran filed a new claim for PTSD and 
major depressive disorder.  The RO denied these claims in January 
2004, finding that there were no confirmed stressors for the PTSD 
claim and also finding that the Veteran had failed to submit 
"new and material evidence" with regard to the major depressive 
disorder claim.  The Veteran submitted a Notice of Disagreement 
(NOD) in February 2004 and timely perfected an appeal.
 
In August 2009 the Board reopened the issues of entitlement to 
service connection for PTSD and major depressive disorder based 
on the submission of "new and material evidence."  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  Specifically, the Board pointed to 
a VA outpatient treatment report dated in May 2005 showing a 
diagnosis of PTSD and outpatient treatment reports dated through 
January 2006 showing complaints of depression secondary to the 
Veteran's service-connected bilateral knee and low back 
disorders.  The Board also granted service connection for major 
depressive disorder as secondary to the Veteran's service-
connected right knee disorder.

In August 2009 the Board also remanded the issue of entitlement 
to service connection for PTSD.  This issue was remanded so that 
the RO could request that the Veteran provide more specific 
details with regard to these claimed stressors such as the names 
of those soldiers involved in the incidents and specific dates.  
The Board also noted that the record indicated that some of the 
Veteran's psychological disabilities are associated with his 
service-connected bilateral knee and back disorders.  The Board 
also noted that it was unclear whether the Veteran had a 
diagnosis of PTSD and, if so, whether it was possible to separate 
the effects of the service-connected major depressive disorder 
from the nonservice-connected PTSD disorder pursuant to 
Mittleider v. West, 11 Vet. App. 181 (1998).  

Pursuant to the August 2009 remand the Veteran was afforded a VA 
psychiatric examination in November 2009.  The examiner diagnosed 
the Veteran with the following psychiatric diagnoses:  "Axis I:  
Mood disorder secondary to chronic pain disorder; history of 
posttraumatic stress disorder, Axis II:  Personality disorder not 
otherwise specified, Axis III:  Chronic pain from degenerative 
arthritis; erectile dysfunction, Axis IV:  Relational problems - 
chronic; unemployed; physical limitations interfere with ability 
to enjoy family, and Axis V:  Global Assessment of Functioning 
Score:50."  

The RO also obtained recent VA outpatient treatment reports dated 
through June 2010.  Significantly, a March 2008 VA treatment note 
shows a diagnosis of MDD (major depressive disorder) and PTSD, 
however, subsequent VA psychiatric treatment records, 
specifically a  are negative for a diagnosis of PTSD.  

Also pursuant to the August 2009 remand, in July 2010 
correspondence the RO requested that the Veteran provide 
sufficient information to verify his stressors, to include names, 
exact dates, and places.  The Veteran failed to respond to this 
request.   

Analysis
  
Initially, the Board must question the May 2005 and March 2008 VA 
impressions of PTSD.  As above, a subsequent VA psychiatric 
examination dated in November 2009 and scheduled for the sole 
purpose of determining whether the Veteran, in fact, had a 
diagnosis of PTSD, was negative for an impression of PTSD.  As 
above, the November 2009 VA psychiatric examination report simply 
noted a "history of PTSD."  Furthermore, VA outpatient 
psychiatric treatment records dated after November 2009 are 
negative for a diagnosis of PTSD.  Current disability is required 
in order to establish service connection.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992.  Further, there is no evidence that the 
Veteran had PTSD at any time from when he first filed his claim 
for service connection in September 2003.  McClain v. Nicholson, 
21 Vet. App. 319 (2007).  Service connection may not be granted 
for a diagnosis of a disability by history.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).

The Board is not required to accept as probative on the issue of 
service connection doctors' opinions that are based solely on the 
veteran's recitation of his own medical history.  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) ("Just because a physician or other health 
professional accepted appellant's description of his [inservice] 
experiences as credible and diagnosed appellant as suffering from 
post-traumatic stress disorder does not mean the [Board is] 
required to grant service connection for post-traumatic stress 
disorder."

Even assuming the Veteran does have a credible diagnosis of PTSD 
the next question, then, is whether the alleged in-service 
stressors actually occurred.  Pursuant to VA regulation, the 
evidence necessary to establish the occurrence of a recognizable 
stressor during service to support a diagnosis of PTSD will vary 
depending upon whether the veteran engaged in "combat with the 
enemy."  See Gaines v. West, 11 Vet. App. 353 (1998) (Board must 
make a specific finding as to whether the veteran engaged in 
combat).  The Board emphasizes that even if medical evidence 
appears to relate the diagnosis of PTSD to in-service stressors, 
such after-the-fact medical nexus evidence cannot also be the 
sole evidence of the occurrence of the claimed stressor.  Moreau 
v. Brown, 9 Vet. App. 389(1996).

The Veteran's service records show that the Veteran's military 
occupational specialty was "field radio operator."  Service 
personnel records reflect no receipt of combat-related award or 
citation and no designation of participation in a combat 
campaign.  

Because the Veteran did not engage in combat with the enemy, the 
record must contain credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  "Credible 
supporting evidence" of a non-combat stressor may be obtained 
from service records or other sources.  Moreau, 9 Vet. App. at 
389.  The regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a non-
combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

With regard to the Veteran's claimed stressors, the record shows 
that in April and May 1991 correspondence, the Veteran reported 
several stressors including 1) watching a fellow recruit blow his 
hand off while in the military, 2) watching another soldier 
almost kill everyone in a live grenade pit, 3) saw combat as a 
pool gunner for a few missions in Haiphong Harbor and the Gulf of 
Tonkin, 4) witnessed two friends die jumping from the gunship, 
and 5) saw body bags everywhere.  Unfortunately, the Veteran did 
not provide any specific names or dates in these statements.  

As above, in July 2010 correspondence the RO requested that the 
Veteran provide sufficient information to verify his stressors, 
to include names, exact dates, and places.  The Veteran failed to 
respond to this request.   

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for PTSD.  First, there is 
no medical evidence of an actual diagnosis of PTSD by a qualified 
professional of record in the claims file.  As above, the 
November 2009 VA psychiatric examination scheduled for the sole 
purpose of determining whether the Veteran, in fact, had a 
diagnosis of PTSD, was negative for an impression of PTSD.  Even 
if a credible diagnosis of PTSD were of record, there is no 
evidence of record corroborating that the alleged in-service 
stressors actually occurred.  As above, the Veteran has failed to 
provide sufficient information to verify his stressors, to 
include names, exact dates, and places.  Therefore, in the 
absence of credible evidence corroborating the Veteran's 
statements as to his in-service stressors, and the lack of a 
diagnosis of PTSD linked by medical evidence to confirmed 
stressful events in service, the Board cannot conclude that the 
requirements of 38 C.F.R. § 3.304(f) and other applicable laws 
and regulations have been met.  Accordingly, the Board finds that 
the preponderance of the evidence is against service connection 
for PTSD.  38 U.S.C.A. § 5107(b).
  
Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in November 2003, January 
2009, and July 2010 letters and the claim was readjudicated in a 
September 2010 supplemental statement of the case.  Mayfield, 444 
F.3d at 1333.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).  

VA has obtained service treatment records and personnel records, 
assisted the appellant in obtaining evidence, afforded the 
appellant an adequate VA psychiatric examination for the purpose 
of determining whether the Veteran had a diagnosis of PTSD, and 
afforded the appellant the opportunity to give testimony before 
the Board although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for PTSD is denied.

____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


